DETAILED ACTION

This Office Action for U.S. Patent Application No. 17/168,939 is responsive to communications filed on 12/29/2021, in reply to the Non-Final Rejection of 10/06/2021. Currently, claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,064,394 and U.S. Patent No. 10,915,758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In regard to claims 2-21, these claims were rejected on the grounds of nonstatutory double patenting. The Applicant submits that the filed Terminal Disclaimer is sufficient to overcome these rejections. The Examiner respectfully agrees. As such, the rejections of claims 2-21 on the grounds of double patenting have been withdrawn.

Allowable Subject Matter

Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or
suggest the combination of limitations presented in the independent claims, with specific regard to
capturing at least one configuration image of the area monitored by the monitoring system; receiving input
defining one or more characteristics of the at least one configuration image that enable sensing of an
event in the area monitored by the monitoring system; based on the received input defining the one or
more characteristics of the at least one configuration image, generating configuration data used in
sensing the event through image data captured by the camera; storing, in the electronic storage device,
the configuration data used in sensing the event through image data captured by the camera; after storing
the configuration data, controlling the camera to capture one or more images of the area monitored by the
monitoring system; analyzing the one or more images based on the configuration data; and detecting
occurrence of the event based on the analysis of the one or more images.

The closest prior art of reference, Magdy et al. (U.S. Publication No. 2009/0249387), discloses an event notification system that monitors a video feed from one or more channels and provides a user with personalized notifications of particular events that occur in the video feed. However, Magdy does not expressly disclose capturing at least one configuration image of the area monitored by the monitoring system; receiving input defining one or more characteristics of the at least one configuration image that enable sensing of an event in the area monitored by the monitoring system; based on the received input defining the one or more characteristics of the at least one configuration image, generating configuration data used in sensing the event through image data captured by the camera; storing, in the electronic storage device, the configuration data used in sensing the event through image data captured by the camera; after storing the configuration data, controlling the camera to capture one or more images of the area monitored by the monitoring system; analyzing the one or more images based on the configuration data; and detecting occurrence of the event based on the analysis of the one or more images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488